IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION
NO. 7:19-CR-00109-H

 

UNITED STATES OF AMERICA

ANTWAN DAMITRI KING

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on March 16, 2020, the defendant’s guilty plea to offenses in violation of

21 U.S.C. § 846, 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 924(c)(1)(A)(i), and all other

evidence of record, the Court finds that the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(1), to wit:

American Tactical Multi-Cal rifle, serial number NS12847Z1;
Rock Island M1911-A1, serial number RIA1776212:

Taurus 374 38 special, serial number HZ60932;

Taurus PT 809, serial number THO19595;

Springfield XD 40, serial number XD361003;

Taurus 357 magnum, serial number HL105938:

Charter Arms 38 special, serial number 631753;

Titan 25 caliber, serial number 221410;

Charter Arms Pathfinder 22, serial number 12169176;

Cobra ENT CB38, serial number LT151674;

Case 7:19-cr-00109-H Document 46 Filed 10/06/20 Page 1of4
e Cobra C22LR, serial number 112437:

e HiPoint Model C9, serial number P1694964:

e Norinco SKS, serial number 2000374:

e HiPoint Model 4095, serial number H23061:;

e American Tactical GSG-522, serial number A727627;

e Deluxe Topper M 488 Shotgun;

e Remington 522 Viper, serial number 3006611:

e All ammunition associated with each of the above-listed firearms,
including, but not limited to, all ammunition seized from KING’s
residence at 4725 Tolson Circle, Shallotte, NC on November 16, 2018;
and

e $437.00 seized from KING’s residence at 4725 Tolson Circle, Shallotte,
NC on November 16, 2018;

AND WHEREAS, by virtue of said guilty plea and the defendant’s agreement
therein, and all other evidence of record, the United States is now entitled to entry of
a Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize
the specific property subject to forfeiture, to conduct any discovery the Court
considers proper in identifying, locating, or disposing of the property, and to
commence proceedings that comply with any statutes governing third-party rights,

as provided by Fed. R. Crim. P. 32.2(b)(3);

It is hereby ORDERED, ADJUDGED and DECREED:

Case 7:19-cr-00109-H Document 46 Filed 10/06/20 Page 2 of 4
abe That based upon the plea of guilty by the defendant, and all other
evidence of record, the United States is hereby authorized to seize the above-stated
property, and it is hereby forfeited to the United States for disposition in accordance
with the law, including destruction, subject to the provisions of 21 U.S.C. § 853(n), as
allowed by Fed. R. Crim. P. 32.2(b)(3).

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Preliminary
Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.
Crim. P. 32.2(b)(4)(B).. In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order
shall be final as to the defendant upon entry.

os That pursuant to 21 U.S.C. § 853(n), the United States shall publish
notice of this Order and of its intent to dispose of the property in such manner as the
Attorney General or the Secretary of Treasury directs, by publishing and sending
notice in the same manner as in civil forfeiture cases, as provided in Supplemental
Rule G(4). Any person other than the defendant, having or claiming any legal
interest in the subject property must file a petition with the Court within 30 days of
the publication of notice or of receipt of actual notice, whichever is earlier,

The petition must be signed by the petitioner under penalty of perjury and
shall set forth the nature and extent of the petitioner’s right, title, or interest in the
subject property, and must include any additional facts supporting the petitioner's
claim and the relief sought.

4, That upon adjudication of all third party interests this Court will enter

Case 7:19-cr-00109-H Document 46 Filed 10/06/20 Page 3 of 4
a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

SO ORDERED, this [5 day of Ge 7 _, 2020.

td

MALCOLM J. HOWKRD
Senior United States District Judge

Case 7:19-cr-00109-H Document 46 Filed 10/06/20 Page 4 of 4
